                 Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 1 of 30



 1   ABRAHAM, FRUCHTER
         & TWERSKY, LLP
 2   TAKEO A. KELLAR (Bar No. 234470)
     11622 El Camino Real, Suite 100
 3   San Diego, CA 92130
     Tel. (858) 764-2580
 4   Fax (858) 764-2582
     tkellar@aftlaw.com
 5
     Counsel for Plaintiff and the Putative Class
 6   [Additional Counsel Appear on Signature Page]

 7                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8                                   SAN JOSE DIVISION

 9
      HERBERT SILVERBERG, on Behalf of                               19-4089
                                                          Case No.: ________________
10    Himself and All Others Similarly Situated,
                                                          CLASS ACTION
11                                  Plaintiff,
                                                          CLASS ACTION COMPLAINT FOR
12                   vs.                                  VIOLATIONS OF THE FEDERAL
                                                          SECURITIES LAWS
13    AEROHIVE NETWORKS, INC., INGRID
      BURTON, REMO CANESSA, DAVID K.                      JURY TRIAL DEMANDED
14    FLYNN, CURT GARNER, FRANK
      MARSHALL, JOHN GORDON PAYNE,
15    and CONWAY RULON-MILLER,

16                                  Defendants.

17
            Plaintiff Herbert Silverberg (“Plaintiff”), on behalf of himself and all others similarly
18
     situated, by his undersigned attorneys, alleges the following based upon personal knowledge as to
19
     his own acts and information and belief as to all other matters, based upon the investigation
20
     conducted by and through his attorneys, which included, among other things, a review of
21
     Defendants’ public documents, conference calls and announcements, U.S. Securities and
22
     Exchange Commission (“SEC”) filings, wire and press releases published by and regarding
23
     Aerohive Networks, Inc. (“Aerohive” or the “Company”), and advisories about the Company and
24
     its proposed acquisition, as described below.
25
                                      NATURE OF THE ACTION
26
            1.      This is a class action brought pursuant to Sections 14(d)(4), 14(e) and 20(a) of the
27
     Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§78n(d)(4), 78n(e), 78t(a), and
28


     CLASS ACTION COMPLAINT                                                                        -1-
                 Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 2 of 30



 1   SEC Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”), to enjoin the expiration of a tender offer

 2   (the “Offer”) which, if completed, will result in Extreme Networks, Inc., through its affiliate

 3   Clover Merger Sub, Inc. (“Purchaser” and collectively with Extreme Networks, Inc., “Extreme”),

 4   acquiring Aerohive (the “Proposed Transaction”) without Defendants making disclosure of

 5   relevant material facts. Alternatively, should the Proposed Transaction close based upon an

 6   uninformed shareholder vote, Plaintiff seeks appraisal damages for all damages sustained as a

 7   result of Defendants’ wrongdoing.

 8          2.      On June 26, 2019, Extreme and Aerohive issued a joint press release announcing

 9   that they had entered into an Agreement and Plan of Merger, dated June 26, 2019 (the
10   “Agreement”), pursuant to which Extreme proposes to acquire all of the outstanding shares of
11   common stock of Aerohive at a price of $4.45 per share in cash (the “Offer Price”), in a transaction
12   valued at approximately $272 million, and which assigns an enterprise value of approximately
13   $210 million to Aerohive after accounting for its net cash balance of approximately $62 million.

14   The Information Agent for the Offer is MacKenzie Partners, Inc., 1407 Broadway, New York,

15   New York 10018, and the Offer is Pursuant to the Agreement. Extreme commenced the Offer on

16   July 12, 2019. The Offer is scheduled to expire at midnight (New York City Time) at the end of

17   the day on Thursday, August 8, 2019 (the “Expiration Time”).

18          3.      On July 12, 2019, Aerohive filed, with the SEC, a Solicitation/Recommendation

19   Statement under Section 14(d)(4) of the Exchange Act on Schedule 14D-9 (the “Recommendation

20   Statement”) recommending that Aerohive’s stockholders tender their shares in favor of the

21   Proposed Transaction. The Recommendation Statement omits or misrepresents material

22   information regarding, among other things: (a) Aerohive’s Financial Projections, including the

23   projections relied upon by Evercore, its financial advisor; (b) Evercore’s Analyses and Fairness

24   Opinion; and (c) the Process Leading up to the Proposed Transaction.

25          4.      The Board proposes, through the Recommendation Statement and without fully

26   disclosing all material information, that Aerohive’s public stockholders divest of valuable

27   Company equity. As a result of the Board’s omissions, Aerohive stockholders are unable to make

28   a fully informed decision whether to tender their shares in support of the Proposed Transaction or


     CLASS ACTION COMPLAINT                                                                         -2-
                  Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 3 of 30



 1   seek appraisal, in violation of the Exchange Act. To remedy Defendants’ violations, Plaintiff seeks

 2   to enjoin the expiration of the Offer unless and until such problems are remedied.

 3                                    JURISDICTION AND VENUE

 4          5.       This Court has jurisdiction over the subject matter of this Action pursuant to Section

 5   27 of the Exchange Act, 15 U.S.C. §78aa, 28 U.S.C. §§1331.

 6          6.       Venue is proper in this Court pursuant to Section 27 of the Exchange Act, 15 U.S.C.

 7   §78aa, and 28 U.S.C. §1391. Many of the acts and transactions giving rise to the violations of law

 8   complained of herein occurred in this District and this is the District in which the Company

 9   maintains its principal place of business. In connection with the acts, conduct and other wrongs
10   complained of herein, Defendants used the means and instrumentalities of interstate commerce.
11   Moreover, Aerohive is headquartered in this District.
12                                                PARTIES

13          7.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

14   Aerohive.

15          8.       Defendant Aerohive, according to its most recent Form 10-Q filed with the SEC,

16   “has designed and developed a leading cloud networking platform and product portfolio using

17   cloud management, machine learning and artificial intelligence to simplify and secure the access

18   network.” The Company is headquartered at 1011 McCarthy Boulevard, Milpitas, California

19   95035, is incorporated under the laws of the State of Delaware, with its common stock traded on

20   the New York Stock Exchange (the “NYSE”) under the ticker symbol “HIVE.”

21          9.       Defendant Ingrid Burton (“Burton”) has served as a member of the Company’s

22   Board of Directors (the “Board”) since March 20, 2019 and serves on its compensation committee

23   and its nominating and corporate governance committee.

24          10.      Defendant Remo Canessa has served as a member of the Board since September

25   2013 and serves as chair of its audit committee and a member of its compensation committee.

26          11.      Defendant David K. Flynn (“Flynn”) has served Chair of the Board since July 2013,

27   as a member of the Board since July 2006, as Aerohive’s Chief Executive Officer since July 2007,

28   and as Aerohive’s President since November 2007.


     CLASS ACTION COMPLAINT                                                                           -3-
                   Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 4 of 30



 1           12.       Defendant Curt Garner has served as a member of the Board since June 2015 and

 2   serves on its audit committee.

 3           13.       Defendant Frank Marshall (“Marshall”) has served as a member of the Board since

 4   March 2011 and serves as chair of its nominating and corporate governance committee.

 5           14.       Defendant John Gordon Payne (“Payne”) has served as a member of the Board

 6   since March 2014 and serves as chair of its compensation committee and as a member of its audit

 7   committee.

 8           15.       Defendant Conway Rulon-Miller (“Rulon-Miller”) has served as a member of the

 9   Board since May 2009 and serves on its compensation committee.
10           16.       The defendants named in ¶¶ 9-15 are collectively referred to herein as the

11   “Individual Defendants.”

12           17.       The Individual Defendants, along with defendant Aerohive, are collectively

13   referred to herein as “Defendants.”

14                                      RELEVANT NON-PARTIES

15           18.       Extreme, according to the June 26, 2016, joint press release announcing the

16   Proposed Transaction, “delivers software-driven solutions from the enterprise edge to the cloud

17   that are agile, adaptive, and secure to enable digital transformation.” It is based in San Jose,

18   California and was founded in 1996.

19           19.       Clover Merger Sub, Inc. is a wholly owned subsidiary of Extreme and was formed

20   solely for the purpose of facilitating the acquisition of Aerohive by Extreme. Purchaser has not

21   carried on any activities other than those related to its formation, the Offer and the Merger. Upon

22   consummation of the proposed Merger, Purchaser will merge with and into Aerohive and will

23   cease to exist.

24                                    SUBSTANTIVE ALLEGATIONS

25           A.        Background to the Proposed Transaction

26           20.       In February 2017, Aerohive engaged Evercore Group L.L.C. (“Evercore”) to serve

27   as its financial advisor in connection with evaluating potential strategic alternatives following an

28


     CLASS ACTION COMPLAINT                                                                         -4-
                  Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 5 of 30



 1   approach from an activist investor. Evercore continued to advise the Company from time to time

 2   concerning strategic alternatives.

 3          21.      In late 2017, Aerohive received an unsolicited inquiry from a strategic “Party A”

 4   and an unsolicited inquiry from a strategic “Party B” during early 2018. In March 2018, the Board,

 5   with the assistance of Aerohive’s executive management and Evercore, undertook efforts to

 6   contact four other potential acquriors, none of which resulted in a proposal to acquire Aerohive.

 7          22.      On August 8, 2018, Flynn was introduced to Ed Meyercord (“Meyercord”),

 8   Extreme’s President and Chief Executive Officer and Chairman of Extreme’s board of directors.

 9          23.      On August 9, 2018, Meyercord emailed Flynn indicating that Extreme had been
10   contemplating ways in which Extreme and Aerohive might work together. Flynn and Meyercord
11   planned to meet during September 2018.
12          24.      On September 18, 2018, Flynn and Meyercord met. Meyercord indicated that, given
13   various parameters, Aerohive could be an attractive and realistic acquisition target for Extreme.
14   Meyercord suggested that the second calendar quarter of 2019 might be a preferable time to engage
15   in collaborative discussions about a potential acquisition. Flynn and Meyercord agreed that they
16   would stay in touch with respect to such matters.
17          25.      On October 24, 2018, the Board met and discussed, among other things, Aerohive’s
18   potential strategic alternatives, including the interest Meyercord had indicated in his prior
19   discussions with Flynn, certain of the unsolicited inquiries that Aerohive had received during 2017

20   and early 2018, and the strategic outreach conducted during 2018. The Board directed Aerohive’s

21   executive management to request Evercore to give a presentation at the next regular meeting

22   concerning market and competitive positioning of Aerohive and potential strategic alternatives.

23          26.      On January 8, 2019, Stanphyl Capital Management published a letter to its investors

24   disclosing a position in the Company, and stating, in part:

25                   Also new to the fund in December are shares of Aerohive
                     Networks (NYSE:HIVE), a cash-flow positive maker of enterprise
26                   level wi-fi equipment with a 65% gross margin and a massive
                     amount of net cash on the balance sheet (over $1.30/share of our
27
                     $3.28/share purchase price), for which we paid just a hair over 1x
28                   annual gross profit (on an EV basis). Aerohive is a “busted IPO”


     CLASS ACTION COMPLAINT                                                                        -5-
                  Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 6 of 30



 1                   from 2014, abandoned by the market due to a disappointing lack of
                     revenue growth, but at the price we paid the high-margin revenue is
 2                   so cheap that - as with many of our long positions - it makes an
                     attractive target for a strategic buyer if the company is unable to
 3
                     grow itself.
 4
                     An acquisition price at an EV of just 1.5x revenue (reasonable for a
 5                   65% gross margin company with 29% subscription revenue) would
                     be around $5.60/share. By way of comparison, Brocade bought
 6                   Ruckus Networks, Aerohive’s most direct competitor, for around
                     2.5x revenue in 2016, and although at that time Ruckus was still in
 7                   “growth mode,” it was earnings and cash-flow negative.
 8

 9          27.      On January 25, 2019, Flynn called Meyercord and indicated that at an upcoming
10   meeting the Board would discuss Aerohive’s go-forward strategies and potential strategic
11   alternatives and inquired about Extreme’s continued interest in a potential acquisition of Aerohive.
12   Meyercord confirmed that Extreme would be interested in exploring a potential acquisition of
13   Aerohive and that the second calendar quarter of 2019 continued to be Extreme’s preferred time
14   to engage in discussions. On January 25, 2019, Aerohive’s stock closed at $4.21 per share.
15          28.      On January 30, 2019, the Board held a meeting, which was attended by certain
16   members of Aerohive’s executive management and representatives of Evercore and Wilson
17   Sonsini Goodrich & Rosati, P.C. (“Wilson Sonsini”), Aerohive’s outside legal counsel, during
18   which, among other things, representatives of Evercore gave a presentation regarding Aerohive’s
19   market and competitive positioning and potential strategic alternatives available to Aerohive.
20   Members of the Board and representatives of Evercore discussed various communications from
21   third parties regarding levels of potential interest in discussions relating to a potential strategic
22   transaction involving Aerohive, including the discussions that Flynn had with Meyercord. The
23   Board also discussed the unsolicited inquiries that Aerohive had received during 2017 and early
24   2018 and the strategic outreach conducted during 2018, and the landscape of potential parties that
25   might have interest in pursuing a strategic transaction with Aerohive.
26          29.      On March 13, 2019, Flynn emailed Meyercord to inquire about Extreme’s
27   continued interest in pursuing an acquisition of Aerohive on the timeline previously discussed,
28   and, in response, on March 14, 2019, Meyercord reaffirmed Extreme’s interest.


     CLASS ACTION COMPLAINT                                                                          -6-
                  Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 7 of 30



 1          30.      During the first week of April 2019, after conducting a preliminary review of the

 2   results of its operations for the first fiscal quarter of 2019 (“1Q19”), Aerohive’s executive

 3   management determined that Aerohive’s operating results for 1Q19 would likely underperform

 4   previously stated guidance.

 5          31.      On April 2, 2019, Flynn called Meyercord to follow-up on their previous

 6   conversations regarding a potential strategic transaction. Meyercord reaffirmed Extreme’s

 7   potential interest in pursuing a potential strategic transaction with Aerohive and proposed that

 8   Extreme and Aerohive schedule a preliminary meeting regarding a potential strategic transaction.

 9          32.      On April 3, 2019, the Board held a meeting. Flynn and John Ritchie (“Ritchie”),
10   Aerohive’s Senior Vice President, Chief Financial Officer, and Chief Operating Officer, presented
11   a summary of the preliminary review of Aerohive’s operating results for 1Q19. The Board then
12   discussed such preliminary review and, in particular, the fact that such preliminary review
13   indicated that Aerohive had underperformed its previously stated guidance for 1Q19 and the
14   anticipated public announcement of the operating results for 1Q19. Following such discussion,
15   Flynn updated the Board on his recent exchange with Meyercord and, after discussing the matter
16   and again considering Aerohive’s preliminary review of its 1Q19 operating results, and after
17   consulting with representatives of Evercore, the Board determined that Flynn should further
18   engage with Meyercord regarding a potential strategic transaction.
19          33.      On April 4, 2019, Flynn emailed Meyercord indicating that Aerohive would be

20   willing to make representatives of its management available for a preliminary meeting with

21   Extreme if Extreme entered into a non-disclosure agreement, a form of which was attached to the

22   email and did not contain a standstill provision.

23          34.      On April 8, 2019, Aerohive and Extreme entered into a mutual Non-Disclosure

24   Agreement, and Extreme provided Aerohive an initial list of preliminary due diligence items it

25   wanted to review.

26          35.      From April 9, 2019 to April 18, 2019, Ritchie and Rémi Thomas (“Thomas”),

27   Extreme’s Chief Financial Officer, held telephonic discussions concerning certain financial

28   matters related to Extreme’s potential acquisition of Aerohive.


     CLASS ACTION COMPLAINT                                                                      -7-
                  Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 8 of 30



 1          36.      On April 10, 2019, Flynn communicated to Meyercord that Aerohive’s executive

 2   management determined that Aerohive’s operating results for 1Q19 underperformed Aerohive’s

 3   previously stated guidance.

 4          37.      On April 15, 2019, Aerohive publicly announced that its revenue for 1Q19 was

 5   expected to be approximately $33 million, which was below Aerohive’s previous guidance of

 6   between $36 million to $38 million; that, on a GAAP basis, Aerohive expected net loss per share

 7   for 1Q19 to be in the range of $0.15 to $0.16, compared with previously stated guidance of a net

 8   loss range of $0.08 to $0.10 per share; and that, on a non-GAAP basis, Aerohive expected net loss

 9   per share to be in the range of $0.09 to $0.10, compared with previously stated guidance of a net
10   loss range of $0.01 to $0.03 per share.
11          38.      On April 17, 2019, Aerohive and Extreme held an in-person due-diligence meeting
12   attended by Flynn and Ritchie and Alan Amrod (“Amrod”), Aerohive’s Senior Vice President,
13   Product & Sales, and Meyercord and other members of Extreme’s management. During the
14   meeting, the Aerohive representatives discussed, among other things, Aerohive’s product
15   portfolio, marketing positioning, go-to-market strategy, and financial performance, and the
16   attendees engaged in various related discussions.
17          39.      On April 22, 2019, Meyercord communicated to Flynn an oral indication of interest
18   contemplating that Extreme would be willing to acquire Aerohive for up to $4.00 per share in cash,
19   subject to confirmatory due diligence. In response, Flynn expressed an expectation that a

20   substantially higher price would likely be needed to be proposed for the Board to be supportive of

21   a potential transaction.

22          40.      On April 24, 2019, the Board met and Flynn provided an update on communications

23   with Extreme. The Board discussed potential interest of other potential strategic transaction

24   counterparties. As part of such discussions, representatives of Evercore gave a presentation with

25   respect to various strategies that the Board might consider in connection with its evaluation of

26   Aerohive’s strategic alternatives, and, in consultation with Evercore, the Board determined which

27   strategic parties and financial sponsors would likely have the most strategic interest and financial

28   ability to acquire Aerohive and, of these, to whom outreach should be made regarding a potential


     CLASS ACTION COMPLAINT                                                                         -8-
                  Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 9 of 30



 1   sale of Aerohive, which included Party A and Party B. The Board discussed the composition and

 2   function of a Special Transactions Committee of the Board and its engagement with Extreme and

 3   other third parties and the Board concerning a potential strategic transaction. The Board formed a

 4   “Special Transactions Committee” consisting of Marshall and Payne, to facilitate executive

 5   management’s negotiations with respect to a potential transaction in the event that Board review

 6   and input was required but the convening of a meeting of the full Board was not practicable, while

 7   ensuring that all material issues be considered at a meeting of the full Board.

 8          41.      Beginning on April 25, 2019, representatives of Evercore and members of

 9   Aerohive’s executive management contacted 10 parties (as well as certain of their financial
10   sponsors), including Party A and Party B, and three parties expressed initial interest: (i) Party B,
11   which was initially contacted on April 25, 2019; (ii) a financial sponsor with a strategic portfolio
12   company (“Party C”), which was initially contacted on April 25, 2019; and (iii) one other strategic
13   party (“Party D”), which was initially contacted on May 7, 2019.
14          42.      On April 26, 2019, Ritchie and Amrod held a telephonic discussion with Thomas
15   and Nabil Bukhari, Extreme’s Vice President of Product, regarding Aerohive’s cloud business and
16   related matters.
17          43.      On April 26, 2019, representatives of Evercore held a call with representatives of
18   Party B, who indicated that Party B would be interested in assessing a potential acquisition of
19   Aerohive and conducting related due diligence.

20          44.      On April 27, 2019, Flynn and a representative of Party A held a telephonic

21   discussion during which the representative of Party A stated that Party A would not pursue a

22   potential acquisition of Aerohive.

23          45.      On April 29, 2019, the Board met and Flynn gave an update on the strategic

24   outreach undertaken by Evercore and certain members of Aerohive’s executive management,

25   including further communications with Extreme as well as Party B. Flynn informed the Board of

26   Party A’s decision not to pursue further discussions. The Board then discussed the varying levels

27   of potential interest in considering a potential strategic transaction expressed by Extreme, Party B,

28   and other third parties. The Board then discussed and considered the terms and conditions of a


     CLASS ACTION COMPLAINT                                                                          -9-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 10 of 30



 1   proposed renewed engagement letter between Evercore and Aerohive and approved the terms and

 2   conditions of such engagement letter.

 3          46.     On May 1, 2019, the Special Transactions Committee held a meeting, also attended

 4   by Burton and Flynn, certain members of Aerohive’s executive management and representatives

 5   of Evercore and Wilson Sonsini. Flynn and Evercore gave an update on the strategic outreach

 6   undertaken by Evercore and certain members of Aerohive’s executive management, including

 7   discussions with Extreme and Party B. The Special Transactions Committee directed Evercore and

 8   members of Aerohive’s executive management team to continue to engage in strategic outreach

 9   and specific discussions with Extreme and Party B. At the request of the Strategic Transactions
10   Committee, representatives of Evercore also gave a presentation concerning Evercore’s
11   preliminary valuation analysis of Aerohive.
12          47.     On May 2, 2019, Aerohive and Party C entered into a non-disclosure agreement,
13   which, among other things, included a customary standstill provision that permitted Party C to
14   make non-public proposals and that automatically terminated if Aerohive entered into a definitive
15   agreement for a change of control transaction.
16          48.     On May 3, 2019, Flynn and Meyercord engaged in a telephonic discussion
17   concerning the plan for the parties’ engagement going forward.
18          49.     On May 9, 2019, Flynn and Meyercord telephonically discussed Aerohive’s
19   process for evaluating a potential sale of Aerohive. Meyercord indicated that Extreme would be

20   willing to increase its proposal to acquire Aerohive to $4.25 per share in cash and, in response,

21   Flynn said that the Board was anticipating a price closer to $4.80 per share in cash.

22          50.     On May 10, 2019, Ritchie and Amrod held a telephonic discussion with Thomas

23   and Bob Gault, Extreme’s Chief Revenue and Services Officer, during which the parties discussed

24   Aerohive’s business and other related matters.

25          51.     On May 10, 2019, Extreme delivered to Aerohive a written non-binding indication

26   of interest contemplating that Extreme would acquire Aerohive for $4.25 per share in cash.

27          52.     Over the next several weeks, Aerohive and Extreme exchanged information.

28


     CLASS ACTION COMPLAINT                                                                       -10-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 11 of 30



 1          53.     On May 13, 2019, a representative of Evercore and a representative of Extreme

 2   engaged in telephonic discussion regarding the discussions between Aerohive and Extreme and

 3   indicated that Aerohive expected to complete its process within one or two more weeks.

 4          54.     On May 16, 2019, a representative of Party D, which did not engage in any

 5   substantive discussions regarding a potential acquisition of Aerohive and did not enter into a non-

 6   disclosure agreement, emailed representatives of Evercore indicating that it was no longer

 7   interested in pursuing a potential acquisition of Aerohive.

 8          55.     Also on May 13, 2019, the Special Transactions Committee held a meeting which

 9   was also attended by Rulon-Miller and Flynn. The Special Transactions Committee discussed,
10   inter alia, Aerohive’s ongoing business and existing strategic partners and how both might be
11   affected by pursuing a potential strategic transaction with Extreme, Party B, or another third party.
12          56.     On May 20, 2019, Flynn and Meyercord engaged in a telephonic discussion about,
13   inter alia, Extreme and Aerohive’s process for evaluating a potential sale of Aerohive.
14          57.     On May 21, 2019, Aerohive and Party B entered into a letter agreement extending
15   to April 1, 2020 the terms of a previously executed non-disclosure agreement. That same day,
16   Aerohive’s and Party B’s managements held an in-person due diligence meeting.
17          58.     On May 22, 2019, a representative of Party B and representatives of Evercore held
18   a telephonic discussion, during which the representative of Party B communicated an oral
19   indication of interest between $3.95 and $4.10 per share in cash.

20          59.     On May 24, 2019, representatives of Party C indicated to representatives of

21   Evercore that it was no longer willing to proceed towards a potential acquisition of Aerohive

22   considering Aerohive’s then-current trading levels and the overall transaction timing.

23          60.     On May 24, 2019, a representative of Evercore and a representative of Extreme

24   held a telephonic discussion during which the Evercore representative, at the direction of the

25   Special Transactions Committee, stated that Extreme’s proposal to acquire Aerohive for $4.25 per

26   share in cash was insufficient and made a counter-proposal of $4.80 per share in cash.

27

28


     CLASS ACTION COMPLAINT                                                                         -11-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 12 of 30



 1          61.     On May 25, 2019, a representative of Extreme sent an email to representatives of

 2   Evercore stating, among other things, that Extreme would increase its proposal to acquire Aerohive

 3   to $4.30 per share in cash and requesting that the parties enter exclusive discussions immediately.

 4          62.     On May 28, 2019, Party B delivered a written non-binding indication of interest

 5   contemplating that Party B would acquire Aerohive at a price per share in cash ranging between

 6   $4.00 and $4.30, not subject to any financing condition, and attached a form exclusivity agreement.

 7          63.     On May 28, 2019, the Board met, during which, among other things, Flynn and

 8   representatives of Evercore summarized the recent proposals from, and gave an update on the

 9   discussions with, Extreme and Party B. Representatives of Evercore also confirmed that it had
10   completed its strategic outreach and no other third party continued to express interest in a potential
11   strategic transaction involving Aerohive. The Board then discussed the indications of interest. At
12   the Board’s request, representatives of Evercore also gave a presentation concerning Evercore’s
13   updated preliminary valuation analysis of Aerohive. The Board directed Evercore and members of
14   Aerohive’s executive management team to continue to negotiate with Extreme as well as Party B
15   for the highest price reasonably attainable.
16          64.     On May 28, 2019, a representative of Evercore called a representative of Extreme
17   and, at the direction of the Board and after consulting with members of Aerohive’s executive
18   management, proposed that Extreme acquire Aerohive for $4.70 per share in cash and indicated
19   that, assuming such terms were acceptable to Extreme, Aerohive would be willing to enter into an

20   exclusivity agreement with Extreme on terms that would be reflected in a revised draft exclusivity

21   agreement. Following such call, the representative of Evercore sent the representative of Extreme

22   a revised draft exclusivity agreement.

23          65.     On May 29, 2019, a representative of Evercore and a representative of Extreme

24   held a telephonic discussion during which the representative of Extreme indicated that Extreme

25   would be willing to increase its proposal to acquire Aerohive to $4.40 per share in cash.

26          66.     On May 29, 2019, at the direction of the Special Transactions Committee and after

27   consulting with members of Aerohive’s management, a representative of Evercore called a

28   representative of Extreme and made a counterproposal of $4.55 per share in cash. Also on May


     CLASS ACTION COMPLAINT                                                                          -12-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 13 of 30



 1   29, 2019, a representative of Evercore sent a representative of Extreme a revised draft of the

 2   exclusivity agreement.

 3          67.      On May 29, 2019, representatives of Evercore and a representative of Party B held

 4   a telephonic discussion during which the representative of Party B indicated that Party B would be

 5   able to proceed in discussions regarding an acquisition of Aerohive at $4.30 per share in cash, the

 6   top end of its previously communicated range.

 7          68.      On May 30, 2019, a representative of Evercore and a representative of Extreme

 8   held a telephonic discussion during which the representative of Extreme stated that Extreme would

 9   deliver a written non-binding indication of interest contemplating that Extreme would acquire
10   Aerohive for $4.45 per share in cash, which would be Extreme’s “best and final” offer, and would
11   require that Aerohive enter into an exclusivity agreement with Extreme.
12          69.      Thereafter on May 30, 2019, a representative of Evercore and a representative of
13   Party B held a telephonic discussion during which the representative of Evercore indicated that
14   Party B would need to enhance its proposal in order to present a compelling offer to Aerohive and,
15   in response, the representative of Party B indicated that Party B would not be willing to increase
16   its proposal.
17          70.      On May 30, 2019 Flynn updated the Board on recent communications with Extreme
18   as well as Party B. The Board then adopted resolutions, among other things, approving a form of
19   exclusivity agreement with Extreme and authorizing the officers of Aerohive to enter into such

20   exclusivity agreement, subject to Aerohive’s receipt of a written non-binding indication of interest

21   to acquire Aerohive for $4.45 per share in cash.

22          71.      On May 30, 2019, Extreme delivered a written non-binding indication of interest

23   stating Extreme’s proposal to acquire Aerohive for $4.45 per share in cash, not subject to any

24   financing condition, and a proposed exclusivity agreement, which contemplated that the parties

25   would enter into exclusive discussions until June 30, 2019.

26          72.      On May 31, 2019, Aerohive executed and delivered the exclusivity agreement,

27   which set forth certain terms on which Extreme and Aerohive would continue negotiations.

28


     CLASS ACTION COMPLAINT                                                                        -13-
                     Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 14 of 30



 1              73.     From June 1, 2019 until June 26, 2019, Aerohive and Extreme, and their counsel

 2   and advisors, engaged due diligence.

 3              74.     On June 25, 2019, Aerohive hit a 52-week low of $3.12 per share.

 4              75.     On June 26, 2019, the Board met and resolved to enter into the Agreement based

 5   upon, inter alia, Evercore’s oral opinion to the Board, subsequently confirmed in writing.

 6              76.     The Agreement contains: a “no solicitation” provision that forbids the Individual

 7   Defendants from soliciting, communicating, and negotiating with potential buyers; requires

 8   Extreme to be advised promptly of any unsolicited proposals or inquiries about a superior proposal;

 9   and, only allows the Board to change its recommendation in limited circumstances where Extreme
10   has refused to match a superior proposal.
11              B.      The Proposed Transaction

12              77.     Before the opening of markets in the United States on June 26, 2019, Aerohive and

13   Extreme issued a joint press release announcing the Proposed Transaction. The press release stated,

14   in part:

15                      SAN JOSE, Calif., and Milpitas, Calif., June 26, 2019 — Extreme
                        Networks, Inc. (Nasdaq: EXTR), a software-driven networking
16                      company, and Aerohive Networks (NYSE: HIVE), a pioneer in
                        cloud-managed networking, today announced they have entered into
17
                        a definitive agreement under which Extreme will acquire all of the
18                      outstanding shares of common stock of Aerohive at a price of $4.45
                        per share in cash, representing an aggregate purchase price of
19                      approximately $272 million. Accounting for Aerohive’s net cash
                        balance of $62 million at the end of March, the deal is equivalent to
20                      an enterprise value of $210 million. The acquisition of Aerohive
                        will add critical cloud management and edge capabilities to
21
                        Extreme’s portfolio of end-to-end, edge to cloud networking
22                      solutions. It will provide a strong subscription revenue stream and
                        strengthen Extreme’s position in wireless LAN at a critical
23                      technology transition to Wi-Fi 6. Extreme expects the acquisition
                        to be accretive to non-GAAP earnings per share starting in fiscal
24                      year 2020.
25
                        Aerohive is a leader in cloud management, AI and machine learning.
26                      It was among the first companies to offer controller-less Wi-Fi and
                        cloud network management, including cloud-managed Wi-Fi and
27                      network access control (NAC), and today is the second leading
                        provider of Cloud Managed Wireless LAN Services¹. It recently
28                      delivered the industry’s first trio of Wi-Fi 6 access points, along with


     CLASS ACTION COMPLAINT                                                                        -14-
           Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 15 of 30



 1            the industry’s first pluggable access point. Aerohive has a global
              footprint of 30,000 cloud wireless LAN customers in verticals
 2            including education, healthcare, state and local government, and
              retail. This acquisition will bring new automation and intelligence
 3
              capabilities to Extreme’s Elements portfolio. It will expand
 4            Extreme’s technology leadership in Wi-Fi and NAC, adding cloud-
              managed Wi-Fi and NAC solutions to complement its on-premises
 5            Wi-Fi and NAC technology, driving Extreme deeper into key
              verticals and presenting numerous opportunities for cross-sell and
 6            up-sell within the combined portfolios.
 7            Extreme expects to gain new SD-WAN capabilities, in all expanding
 8            its total addressable market by a total of $1B in a market with a
              CAGR of 19% 2019 through 2022.² At a time when many of
 9            Extreme’s customers and partners are turning toward as-a-
              service/subscription models to reduce costs and gain efficiencies,
10            Aerohive will expand Extreme’s mix of revenues to approximately
              30% from subscription recurring revenue.
11

12            With Aerohive, Extreme will offer customers and partners more
              choices for cloud and on-premises wired and wireless technology,
13            and an industry-leading solution for cloud-based network
              management – all from a single vendor and backed by its award-
14            winning, insourced services and support team. Post-acquisition,
              customers and partners of Extreme and Aerohive will be able to mix
15            and match a broader array of software, hardware, and services
16            Elements to create networks that support their unique needs and that
              may be managed and automated from end-to-end – from the
17            enterprise edge to the cloud – to advance their digital transformation
              efforts.
18
              ¹ Cloud-Managed Networking Market Report – 2019, June 6, 2019,
19            IHS Markit
20            ² Worldwide SD-WAN Infrastructure Forecast, 2018–2022, August
21            2018, IDC

22            Terms of the Agreement

23            The acquisition is structured as an all-cash tender offer for all
              outstanding common stock of Aerohive, followed by a merger of a
24            wholly-owned subsidiary of Extreme with and into Aerohive. Under
              the terms of the merger agreement, Extreme will commence a tender
25
              offer to acquire all of the outstanding shares of Aerohive’s common
26            stock at a price of $4.45 per share in cash, representing an aggregate
              purchase price of $272 million, plus the assumption of unvested
27            options and restricted stock units. The Board of Directors of both
              Extreme and Aerohive have unanimously approved the terms of the
28            merger agreement, and the Board of Directors of Aerohive has


     CLASS ACTION COMPLAINT                                                            -15-
           Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 16 of 30



 1            resolved to recommend that Aerohive’s stockholders accept the
              offer once it is commenced. The acquisition is not subject to a
 2            financing condition and Extreme expects to fund the acquisition
              from a combination of available cash and committed debt financing.
 3
              The acquisition is subject to customary conditions, including the
 4            tender of the majority of the outstanding shares of Aerohive’s
              common stock and regulatory approvals in the U.S. and Germany.
 5            The acquisition is expected to close during Extreme’s first quarter
              of the fiscal year 2020.
 6
              Latham & Watkins LLP acted as legal advisor to Extreme. Evercore
 7            Group LLC acted as financial advisor to Aerohive and Wilson
 8            Sonsini Goodrich & Rosati, Professional Corporation acted as legal
              advisor to Aerohive.
 9
              Executive Perspectives
10
              Ed Meyercord, President and CEO, Extreme Networks
11
              “The acquisition of Aerohive establishes our leadership in cloud, AI,
12            and ML, adding a proven and mature cloud services platform and
13            subscription service model for Extreme’s customers and partners.
              Extreme continues to invest in software and AI to expand the
14            automation capabilities across our portfolio of edge-to-cloud
              networking solutions. The ability to improve user experiences,
15            lower operating expenses, and deliver cloud-managed networks is
              key to our strategy.”
16
              “After scaling Extreme’s business to $1B in revenue and expanding
17
              our portfolio to include end-to-end enterprise networking solutions,
18            we are now taking the next step to transform our business to add
              sustainable, subscription-oriented cloud-based solutions that will
19            enable us to drive recurring revenue and improved cash flow
              generation. Extreme expects this deal to be accretive to our FY20
20            outlook as it accelerates our plans to achieve over 60% gross margin
              and 15% operating income on an exit run rate.”
21

22            “As we close out our fiscal fourth quarter 2019, we are confident in
              our guidance and continue to see strong wins in the market across
23            our product portfolio, in cross-selling opportunities and targeted
              industry verticals in all of our geographies, along with improved
24            linearity. Beginning in our fiscal fourth quarter, Extreme will incur
              charges in the range of $14 to $16 million through the second quarter
25
              of fiscal 2020, inclusive, as we take steps to bring down our cost
26            structure, demonstrating our commitment to achieving the gross and
              operating margin targets we have laid out. This will lead to
27            annualized cost savings in the range of $24 to $27 million.”

28            David Flynn, President and CEO of Aerohive


     CLASS ACTION COMPLAINT                                                           -16-
           Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 17 of 30



 1            “This acquisition by Extreme is a major milestone for Aerohive. The
              role that cloud-managed technology plays in modern enterprises is
 2            impossible to overstate – it is where digital transformation is won
              and lost. Aerohive’s expertise and excellence in cloud management
 3
              and edge technology, combined with Extreme’s extensive solutions
 4            portfolio and continued investment in software and AI for
              automation, gives our customers the most advanced digital
 5            experiences in the market. Together we will push networking into a
              new era – making infrastructure smarter, more autonomous, and the
 6            driver of business value.”
 7            Conference Call:
 8
              Please join Extreme Networks’ management and Aerohive
 9            Networks’ management on a conference call at 8:30 a.m. Eastern
              (5:30 a.m. Pacific) today to discuss the announcement. The
10            conference call will be available to the public through a live audio
              web          broadcast         via        the       internet        at
11            http://investor.extremenetworks.com. The conference call may also
12            be heard by dialing 1(877) 303-9826 or 1 (224) 357-2194 from
              outside the U.S. Supplemental information to be discussed during
13            the       conference       call      will      be      posted       at
              http://investor.extremenetworks.com. The encore recording will be
14            available through July 3, 2019 on the investor section of the Extreme
              website, or it can be accessed by dialing 1 (855) 859-2056 or 1 (404)
15            537-3406from outside the U.S. using conference ID # 3494282.
16
              About Extreme Networks
17
              Extreme Networks, Inc. (EXTR) delivers software-driven solutions
18            from the enterprise edge to the cloud that are agile, adaptive, and
              secure to enable digital transformation. Our 100% in-sourced
19            services and support are number one in the industry. Even with
              30,000 customers globally, including half of the Fortune 50 and
20            some of the world’s leading names in business, hospitality, retail,
21            transportation and logistics, education, government, healthcare and
              manufacturing, we remain nimble and responsive to ensure
22            customer and partner success. We call this Customer-Driven
              Networking™. Founded in 1996, Extreme is headquartered in San
23            Jose, California. For more information, visit Extreme’s website or
              call 1-888-257-3000.
24

25            About Aerohive Networks

26            Aerohive uses Cloud Management, Machine Learning, and
              Artificial Intelligence to radically simplify and secure the Access
27            Network. Our Cloud-Managed Wireless, Switching, Routing, and
              Security technologies provide unrivalled flexibility in deployment,
28            management, and licensing. Credited with pioneering Controller-


     CLASS ACTION COMPLAINT                                                            -17-
              Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 18 of 30



 1                 less Wi-Fi and Cloud Management, Aerohive delivers continuous
                   innovation at Cloud-speed that constantly challenges the industry
 2                 norm, allowing customers to rethink what’s possible. Our
                   innovations and global cloud footprint radically simplify Access
 3
                   Network operation for 30,000+ customers and 10+ million daily
 4                 users. See how at www.aerohive.com/customers.

 5                 Aerohive was founded in 2006 and is headquartered in Milpitas, CA.
                   For more information, please visit www.aerohive.com, call us at
 6                 408-510-6100, follow us on Twitter @Aerohive, subscribe to our
                   blog, or become a fan on our Facebook page.
 7
                   Additional Information and Where to Find It
 8

 9                 The description contained herein is for informational purposes only
                   and is not a recommendation, an offer to buy or the solicitation of
10                 an offer to sell any shares of Aerohive’s common stock. The tender
                   offer for the outstanding shares of Aerohive’s common stock
11                 described in this report has not commenced. At the time the tender
                   offer is commenced, Extreme will file or cause to be filed a Tender
12
                   Offer Statement on Schedule TO with the SEC and Aerohive will
13                 file a Solicitation/Recommendation Statement on Schedule 14D-9
                   with the SEC related to the tender offer. The Tender Offer Statement
14                 (including an Offer to Purchase, a related Letter of Transmittal and
                   other tender offer documents) and the Solicitation/Recommendation
15                 Statement will contain important information that should be read
                   carefully before any decision is made with respect to the tender
16
                   offer. Those materials will be made available to Aerohive’s
17                 stockholders at no expense to them. In addition, all of those
                   materials (and any other documents filed with the SEC) will be
18                 available at no charge on the SEC’s website at www.sec.gov.
                   [emphasis added]
19

20          78.    During the conference call identified in the joint press release, Christian David
21   Schwab, a senior research analyst at Craig-Hallum Capital Group LLC, noted that he thinks “this
22   is a wonderful deal for Extreme” and Cynthia L. Paul Cynthia L. Paul, founder & CIO of Lynrock
23   Lake LP partook in the following colloquy:
24                 I have actually, in 25 years of being a public investor, I’ve never
                   asked a question on a call before. So look, I think your companies
25
                   belong together. I’m really scratching my head at the valuation. I
26                 feel like Extreme is stealing Aerohive here. I mean, I don’t
                   understand why not print another good quarter. The stock was just
27                 at $5 a few months ago. You have a strong second half. You said
                   you’re going to make the quarter. Why not let the stock just get
28                 above these levels naturally on its own? And then maybe you can


     CLASS ACTION COMPLAINT                                                                   -18-
                 Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 19 of 30



 1                  think about M&A, but you have a good organic growth story here.
                    So I’d like to understand what the process was and why the Board
 2                  is selling out here at frankly way too lower valuation you’re letting
                    Ed steal the company from you?
 3

 4                  EDWARD B. MEYERCORD: Cynthia, it’s great to have you on the
                    call. I mean, I think Dave, I think we’ve kind of pushed this over,
 5                  but Cynthia, I will comment that what you’re talking about as a 40%
                    premium to where the stock has been trading, which is a pretty full
 6                  premium. And from our standpoint, what I would say is that, it really
                    gets back down to scale. And that was the conversation that I think
 7                  we have with Dave and the Board about what is that -- when you’re
 8                  up, when you’re competing against the kinds of players that we’re
                    competing against on a global scale, you need to have scale. And so
 9                  that was a big part of it as we’re all kind of transitioning to WiFi 6.
                    And from a 90 -- if you look at it from a 90-day perspective, there’s
10                  still a decent -- there’s still a decent premium that were banked with
                    the asset. Dave, do you want to comment?
11

12                  DAVID K. FLYNN: Yes. Cynthia, obviously, we see a good
                    opportunity in the combination with Extreme. And I’m aware the
13                  stock was, was at higher price before we had disappointing Q1, but
                    we did have a disappointing Q1 where we were meaning to rebuild
14                  off of that. And despite the fact, we did indicate we have a strong E-
                    Rate season. That was public knowledge and presumably factored
15                  into the share price. So you’re going to rerun a process, given that
16                  purchased by Extreme and did market checks, we and the Board
                    deemed that this was an attractive path for the company relative to
17                  where the stock was trading, and we’re excited about the
                    combination with the 2 companies.
18
                    CYNTHIA L. PAUL: So the market’s inability to value your stock
19                  appropriately means that long-term shareholders don’t get the
                    right value, I mean, looking at where MIS just sold, I mean, I’m
20
                    looking at where other assets have sold, it doesn’t seem
21                  unreasonable to have gotten something more like 2x sales. I mean,
                    we can take this conversation off-line. I’m a little confused at the
22                  decision here. [emphasis added]
23
            C.      Insiders’ Interests in the Proposed Transaction
24          79.     Aerohive insiders have secured unique benefits for themselves from the Proposed
25   Transaction not available to Plaintiff and the public stockholders of Aerohive.
26          80.     Company insiders stand to reap a substantial financial windfall for securing the deal
27   with Extreme. Pursuant to the Merger Agreement, all unvested equity-based awards held by
28   Company executives and directors will be converted into the right to receive cash payments. The


     CLASS ACTION COMPLAINT                                                                        -19-
                 Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 20 of 30



 1   following tables set forth the cash payments Aerohive’s executive officers and directors stand to

 2   receive in connection with their vested and unvested equity awards:

 3

 4

 5

 6

 7

 8

 9
10

11          81.     Moreover, if they are terminated in connection with the merger, Aerohive’s named
12   executive officers will receive substantial severance benefits, including cash payments, in the form
13   of golden parachute compensation, as set forth in the following table:
14

15

16

17

18

19

20   II.    MATERIAL MISSTATEMENTS OR OMISSIONS
21          A.      The Recommendation Statement
22          82.     The Recommendation Statement filed with the SEC and disseminated to
23   Aerohive’s stockholders was materially incomplete and misleading. As a result, the Company’s
24   stockholders cannot make an informed decision whether to tender their shares in connection with
25   the Offer or seek appraisal.
26          83.     Specifically, as set forth below, the Recommendation Statement fails to provide
27   Company stockholders with material information or provides them with materially misleading
28   information concerning: (a) Aerohive’s Financial Projections, including the projections relied


     CLASS ACTION COMPLAINT                                                                        -20-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 21 of 30



 1   upon by Evercore, its financial advisor; (b) Evercore’s Analyses and Fairness Opinion; and (c) the

 2   Process Leading up to the Proposed Transaction. Accordingly, Aerohive stockholders are being

 3   asked to make a decision whether to tender their shares in connection with the Offer or seek

 4   appraisal without all material information at their disposal.

 5                  1.      Aerohive’s Financial Projections

 6          84.     The Recommendation Statement is materially deficient because it fails to disclose

 7   material information relating to the Company’s intrinsic value and prospects going forward.
 8
            85.     The Recommendation Statement fails to disclose material information relating to
 9
     the Company’s projections provided by Aerohive’s management and relied upon by Evercore for
10
     its financial analyses, discussed below.
11

12          86.     The Recommendation Statement discloses (at page 27) that:
                    In response to the Company’s operating results for 1Q19, and in
13
                    connection with and in light of evolving business conditions and
14                  other circumstances, Aerohive’s management prepared a revised
                    operating plan for calendar year 2019 in conjunction with financial
15                  projections for calendar years 2019 through 2021, which were, in
                    connection with the financial analysis conducted by Evercore (see
16                  the discussion under the caption “—Opinion of Aerohive’s Financial
17                  Advisor” below), later extrapolated out to 2023 by Aerohive’s
                    management (such financial projections and extensions,
18                  collectively, the “Projections”). The Projections were provided to
                    the Board and Evercore, and certain portions of the Projections were
19                  provided to Extreme, during the evaluation of the Transactions.
20          87.     The “Projected Financial Information” disclosed by the Recommendation

21   Statement, fails to disclose all line items used to calculate each of the metrics not presented in

22   accordance with generally accepted accounting principles (“GAAP”). The disclosure of projected

23   financial information is material because it provides stockholders with a basis to project the future

24   financial performance of a company, and allows stockholders to better understand the financial

25   analyses performed by the company’s financial advisor in support of its fairness opinion.

26          88.     The Recommendation Statement further recognizes that it “contains non-GAAP

27   financial measures including EBIT, EBITDA (as defined below) and Unlevered Free Cash

28   Flow…. A material limitation associated with the use of the above non-GAAP financial measures


     CLASS ACTION COMPLAINT                                                                         -21-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 22 of 30



 1   is that they have no standardized measurement prescribed by GAAP and may not be comparable

 2   with similar non-GAAP financial measures used by other companies. Non-GAAP financial

 3   measures should not be considered in isolation from, or as a substitute for, financial information

 4   presented in accordance with GAAP.”

 5          89.     Evercore’s analysis also states, in part, that “it considered estimated earnings before

 6   interest, tax, depreciation, and amortization (“EBITDA”), for calendar years 2019 and 2020” and

 7   that “[t]he EBITDA for all of the selected public companies generally excludes the impact of stock-

 8   based compensation expense, amortization of acquired finite-lived intangibles and other non-

 9   recurring expenses[.]”
10          90.     The Recommendation Statement fails to provide line item projections for the

11   metrics used to calculate these non-GAAP measures or otherwise reconcile the non-GAAP

12   projections to GAAP. The omission of the line item projections renders the non-GAAP projections

13   included in the Recommendation Statement materially misleading and incomplete.

14          91.     The disclosure of projected financial information is material because it provides

15   stockholders with a basis to project the future financial performance of a company and allows

16   stockholders to better understand the financial analyses performed by the company’s financial

17   advisor in support of its fairness opinion.

18                  2.        Evercore’s Analyses and Fairness Opinion

19          92.     With respect to Evercore’s Discounted Cash Flow Analysis, the Recommendation

20   Statement says that “Evercore estimated a terminal value for Aerohive by applying a perpetuity

21   growth rate of 2.5% to 4.5% to the estimated fiscal year 2023 unlevered free cash flow, adjusted

22   to assume an equivalent level of projected capital expenditure and projected depreciation and

23   amortization.” The recommendation statement omits Evercore’s basis for using an assumed

24   perpetuity growth rate of 2.5% to 4.5% in calculating a range of terminal values for Aerohive.

25   Evercore’s Discounted Cash Flow Analysis also fails to disclose the terminal value for Aerohive

26   and Aerohive’s net debt.

27          93.     With respect to Evercore’s Selected Public Companies Trading Multiples analysis,

28   the Recommendation Statement fails to disclose (i) the basis or parameters used, if any, for the


     CLASS ACTION COMPLAINT                                                                          -22-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 23 of 30



 1   determination that (a) the companies selected were similar for purposes of the analysis and (b) the

 2   financial information of the selected companies were similar for purposes of the analysis; (ii) the

 3   parameters for determining the market size and product profile for the selected companies; and

 4   (iii) the inputs and specific information used in calculating the specific Enterprise Value Multiple

 5   of EBITDA for each of the selected companies.

 6          94.     With respect to Evercore’s Precedent Transaction Analysis, the Recommendation

 7   Statement fails to explain why 23 (40%) of 58 precedent transactions were selected and included

 8   when there was no publicly available data that Evercore was aware of, how such transactions could

 9   provide any precedent absent any financial data, and whether and how the inclusion of such data
10   affected calculation of any percentiles or averages.
11          95.     With respect to Evercore’s Premium Paid Analysis, the Solicitation Statement fails

12   to disclose the transactions observed by Evercore and the premiums paid therein.

13          96.     With respect to the Evercore Research Analyst Price Targets factor, the

14   Recommendation Statement fails to disclose which public equity research analysts were reviewed

15   and each of their specific price targets. This is particularly important where, as here, Evercore

16   disclosed that it “reviewed publicly available share price targets of research analysts’ estimates

17   known to Evercore as of June 25, 2019.”

18          97.     Additionally, Evercore’s Discounted Cash Flow Analysis “was … reduced by the

19   amount of Aerohive’s net debt (calculated as debt less cash and cash equivalents and short-term

20   investments) as of June 21, 2019,” and its Precedent Transaction Analysis states that it calculated

21   “by reducing the range of implied enterprise values by the amount of Aerohive’s net debt

22   (calculated as debt less cash and cash equivalents and short-term investments) as of June 21,

23   2019.” Aerohive’s net debt as of June 21, 2019 is undisclosed. However, as of March 31, 2019,

24   Aerohive had $20 million outstanding under a revolving credit facility and no other debt, and as

25   of the Offer, Aerohive had a net cash balance of approximately $62 million. The Recommendation

26   Statement does not disclose how or why resulting values were reduced by debt given the

27   Company’s large cash balance, or whether or to what extent the Company’s cash balance factored

28   into the various analyses by Evercore.


     CLASS ACTION COMPLAINT                                                                        -23-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 24 of 30



 1          98.     When a banker’s endorsement of a transaction’s fairness is touted to shareholders

 2   in seeking their approval of a proposed transaction, the valuation methods used to arrive at that

 3   opinion as well as the key inputs and range of ultimate values generated by those analyses must

 4   also be fairly disclosed.

 5                  3.      The Process Leading up to the Proposed Transaction

 6          99.     The Recommendation Statement provides that “On May 21, 2019, Aerohive and

 7   Party B entered into a letter agreement extending to April 1, 2020 the terms of a previously

 8   executed non-disclosure agreement.”

 9          100.    The Recommendation Statement says that on August 8, 2018, Flynn was introduced
10   to Meyercord, and that the two met to discuss a strategic transaction on September 18, 2019. The
11   Recommendation Statement does not disclose if or when Flynn was authorized by the Board to
12   engage in that conversation.
13          101.    Unlike the disclosure with respect to the “customary non-disclosure agreement”
14   with Party C that is disclosed to have “automatically terminated” when Aerohive entered into a
15   definitive agreement for a change of control transaction, there is no specification as to the
16   previously executed non-disclosure agreement with Party B.
17          102.    The Recommendation Statement thus fails to disclose whether the agreements with
18   Party B contain don’t-ask-don’t-waive (“DADW”) standstill provisions that are currently
19   precluding Party B, which was the only other significant bidder for the Company, from making a

20   topping bid for the Company.

21          103.    The Recommendation Statement discloses that Party C said “indicated … that it

22   was no longer willing to proceed towards a potential acquisition of Aerohive in light of [inter alia]

23   the overall transaction timing.” The Recommendation Statement does not disclose any reason that

24   Aerohive was in a rush to sell, or why timing would be an immediate concern to it.

25          104.    The Recommendation Statement discloses that on May 1, 2019, Evercore presented

26   a preliminary valuation analysis of Aerohive to the Special Transaction Committee and on May

27   28, 2019, Evercore presented the Board with an updated preliminary valuation analysis of

28


     CLASS ACTION COMPLAINT                                                                         -24-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 25 of 30



 1   Aerohive. The Recommendation Statement omits, however, the valuations arrived at by Evercore

 2   and the reason that Evercore’s analysis was updated.

 3                                               *     *       *

 4          105.    The omission of the foregoing information renders the “Background”; “Reasons for

 5   the Board’s Recommendation”, “Projected Financial Information” and “Opinion of Aerohive’s

 6   Financial Advisor” sections of the Recommendation Statement materially incomplete, in

 7   contravention of the Exchange Act.

 8                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

 9          106.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
10   Procedure 23(a) and (b)(2) and/or (b)(3) on behalf of a class consisting of all public holders of the
11   Company’s common stock (the “Class”). Excluded from the Class are Defendants, Extreme,
12   Purchaser, Evercore and any person, firm, trust, corporation, or other entity related to or affiliated
13   with any defendant or other excluded entity.
14          107.    The members of the Class are so numerous that joinder of all members is

15   impracticable. While the exact number of Class members is unknown to Plaintiff at this time and

16   can only be ascertained through appropriate discovery, Plaintiff believes that there are thousands

17   of members in the proposed Class. As of July 8, 2019, there were 57,385,708 Shares of Aerohive

18   Stock issued and outstanding.

19          108.    Record owners and other members of the Class may be identified from records

20   maintained by Aerohive and/or its transfer agent(s) and may be notified of the pendency of this

21   action by mail, using the form of notice similar to that customarily used in securities class actions.

22          109.    Plaintiff’s claims are typical of the claims of the members of the Class as all

23   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

24   federal law that is complained of herein.

25          110.    Plaintiff will fairly and adequately protect the interests of the members of the Class

26   and have retained counsel competent and experienced in class and securities litigation.

27

28


     CLASS ACTION COMPLAINT                                                                          -25-
                 Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 26 of 30



 1             111.   Common questions of law and fact exist as to all members of the Class and

 2   predominate over any questions solely affecting individual members of the Class. Among the

 3   questions of law and fact common to the Class are:

 4                    a. Whether Defendants have violated Section 14(d)(4) of the Exchange Act and

 5                       Rule 14d-9 promulgated thereunder;

 6                    b. Whether the Individual Defendants have violated Section 14(e) of the Exchange

 7                       Act;

 8                    c. Whether the Individual Defendants have violated Section 20(a) of the Exchange

 9                       Act; and
10                    d. Whether Plaintiff and the other members of the Class would suffer irreparable
11                       injury were the Proposed Transaction consummated.
12             112.   Defendants have acted or refused to act on grounds generally applicable to the
13   entire class, making final injunctive relief appropriate.
14             113.   A class action is superior to all other available methods for the fair and efficient
15   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
16   damages suffered by individual Class members may be relatively small, the expense and burden
17   of individual litigation make it impossible for members of the Class to individually redress the
18   wrongs done to them. There will be no difficulty in the management of this action as a class action.
19                                                     COUNT I

20                                  AGAINST ALL DEFENDANTS
                         FOR VIOLATIONS OF SECTION 14(d) and SEC RULE 14d-9
21

22             114.   Plaintiff repeats and realleges each and every allegation above as if fully set forth

23   herein.

24             115.   Defendants have caused the Recommendation Statement to be issued with the

25   intention of soliciting Aerohive stockholders to tender their shares in the Offer.

26             116.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

27   require full and complete disclosure of all material information in connection with tender offers.

28


     CLASS ACTION COMPLAINT                                                                          -26-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 27 of 30



 1           117.    The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

 2   it omits material facts, including those set forth above, which omission renders the

 3   Recommendation Statement materially false and/or misleading.

 4           118.    The misrepresentations and omissions in the Recommendation Statement are

 5   material to Plaintiff and the other members of the Class, who will be deprived of their right to

 6   make an informed decision whether to tender their shares or seek appraisal if such

 7   misrepresentations and omissions are not corrected prior to the expiration of the Offer. Plaintiff

 8   and the other members of the Class have no adequate remedy at law. Only through the exercise of

 9   this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate
10   and irreparable injury that Defendants’ actions threaten to inflict.
11                                                    COUNT II

12                                        AGAINST ALL DEFENDANTS
                                       FOR VIOLATIONS OF SECTION 14(e)
13

14           119.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully

15   set forth herein.

16           120.    Defendants violated Section 14(e) of the Exchange Act by issuing the

17   Recommendation Statement in which they made untrue statements of material facts or failed to

18   state all material facts necessary in order to make the statements made, in light of the circumstances

19   under which they are made, not misleading, or engaged in deceptive or manipulative acts or

20   practices, in connection with the Offer.

21           121.    Defendants knew that Plaintiff and the other members of the Class would rely upon

22   the Recommendation Statement in determining whether to tender their shares pursuant to the Offer

23   or seek appraisal.

24           122.    As a direct and proximate result of these Defendants’ unlawful course of conduct

25   in violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff

26   and the other members of the Class have sustained and will continue to sustain irreparable injury

27   by being denied the opportunity to make an informed decision in deciding whether or not to tender

28   their shares or seek appraisal.


     CLASS ACTION COMPLAINT                                                                          -27-
               Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 28 of 30



 1                                                   COUNT III

 2                               AGAINST THE INDIVIDUAL DEFENDANTS
                                   FOR VIOLATIONS OF SECTION 20(a)
 3

 4           123.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully

 5   set forth herein.

 6           124.    The Individual Defendants acted as controlling persons of Aerohive within the

 7   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

 8   officers or directors of Aerohive and participation in or awareness of the Company’s operations or

 9   intimate knowledge of the false statements contained in the Recommendation Statement filed with
10   the SEC, they had the power to influence and control, and did influence and control, directly or
11   indirectly, the decision-making of the Company, including the content and dissemination of the
12   various statements which Plaintiff contends are false and misleading.
13           125.    The Individual Defendants were provided with or had unlimited access to copies of
14   the Recommendation Statement and other statements alleged by Plaintiff to be misleading prior to
15   or shortly after these statements were issued and had the ability to prevent the issuance of the
16   statements or cause the statements to be corrected.
17           126.    In particular, each of the Individual Defendants had direct and supervisory
18   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
19   the power to control or influence the particular transactions giving rise to the securities violations

20   as alleged herein, and exercised the same. The Recommendation Statement at issue contains the

21   unanimous recommendation of each of the Individual Defendants to approve the Proposed

22   Transaction. They were, thus, directly involved in the making of this document.

23           127.    In addition, as the Recommendation Statement sets forth at length, and as described

24   herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

25   Proposed Transaction. The Recommendation Statement purports to describe the various issues and

26   information that they reviewed and considered — descriptions which had input from the Individual

27   Defendants.

28


     CLASS ACTION COMPLAINT                                                                          -28-
                 Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 29 of 30



 1             128.   By virtue of their positions as controlling persons, the Individual Defendants are

 2   liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

 3   Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages in

 4   connection with their purchases of the Company’s securities during the Class Period.

 5                                        PRAYER FOR RELIEF

 6             WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 7                    (a)    Determining that this action is a proper class action, designating Plaintiff as

 8   class representative under Rule 23 of the Federal Rules of Civil Procedure and Plaintiff’s counsel

 9   as Class Counsel;
10                    (b)    Preliminarily and permanently enjoining Defendants and all persons acting
11   in concert with them from proceeding with, consummating, or closing the Proposed Transaction;
12                    (c)    In the event Defendants consummate the Proposed Transaction, rescinding
13   it and setting it aside or awarding rescissory damages to Plaintiff and the Class;
14                    (d)    Awarding compensatory, including appraisal damages in favor of Plaintiff
15   and the other Class members against all Defendants, jointly and severally, for all damages
16   sustained as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including
17   interest thereon;
18                    (e)    Awarding Plaintiff and the Class their reasonable costs and expenses
19   incurred in this action, including counsel fees and expert fees; and

20                    (f)    Awarding such other and further relief as the Court may deem just and

21   proper.

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                                                                           -29-
              Case 3:19-cv-04089-JD Document 1 Filed 07/17/19 Page 30 of 30



 1                                    JURY TRIAL DEMANDED

 2          Plaintiff hereby demands a trial by jury.

 3                                                ABRAHAM, FRUCHTER & TWERSKY, LLP

 4

 5
     Dated: July 17, 2019                 By:     /s/ Takeo A. Kellar_________________
 6                                                TAKEO A. KELLAR
                                                  11622 El Camino Real, Suite 100
 7                                                San Diego, CA 92130
                                                  Tel: (858) 764-2580
 8                                                Fax: (858) 764-2582

 9                                                       -AND-
10                                                JEFFREY S. ABRAHAM
                                                  (JAbraham@aftlaw.com)
11                                                MICHAEL J. KLEIN
                                                  (mklein@aftlaw.com)
12                                                One Penn Plaza, Suite 2805
                                                  New York, NY 10119
13                                                Tel: (212) 279-5050
                                                  Fax: (212) 279-3655
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                                                              -30-
